Exhibit 10.1

AON PLC 2011 INCENTIVE PLAN
(As Amended and Restated Effective June 24, 2014 and
As Assumed by Aon plc as of April 2, 2012)
SECTION 1
General
1.1 Purpose. Aon Corporation, a Delaware corporation (“Aon”), established the
Plan to advance the interests of Aon and the Subsidiaries by providing a variety
of equity-based and cash incentives designed to motivate, retain and attract
employees, directors, consultants, independent contractors, agents, and other
persons providing services to Aon or a Subsidiary through the acquisition of a
larger personal financial interest in Aon.
1.2 Amendment, Restatement and Assumption of Plan. The Plan was adopted by Aon’s
Board of Directors on March 18, 2011 and approved by Aon’s stockholders on May
20, 2011. At that time, 25 million shares of common stock of Aon were reserved
for issuance. Aon was reorganized (the “Reorganization”) effective April 2, 2012
pursuant to an Agreement and Plan of Merger and Reorganization approved by Aon’s
stockholders on March 16, 2012. As a result of the Reorganization, Aon became a
subsidiary of Aon plc, a public limited company incorporated under English law
(the “Company”) and each share of common stock of Aon was converted into one
Class A Ordinary Share, par value $0.01, of the Company. The Plan was adopted
and assumed by the Company, and Aon’s rights and obligations under the Plan and
the outstanding Agreements were assigned to the Company, effective as of April
2, 2012. The Plan was amended and restated to reflect the Reorganization and the
assumption of the Plan by the Company effective as of April 2, 2012.
SECTION 2
Defined Terms
The meaning of capitalized terms used in the Plan are set forth below if not
otherwise defined in the text of the Plan.
(a)    “Affiliate” will have the meaning ascribed to such term in Rule 12b-2 of
the General Rules and Regulations of the Exchange Act.
(b)    “Agreement” will have the meaning set forth in subsection 9.9.
(c)    “Approval Date” means May 20, 2011, the date on which the Plan was
approved by Aon’s stockholders.
(d)    “Award” means any award described in Sections 6 through 8 of the Plan.
(e)    “Beneficiary” means the legal representative of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award in the event the Participant’s Termination Date
occurs on account of death, regardless whether the Participant designated a
person or person to receive the balance of his or her benefits under the Aon
Stock Incentive Plan, as amended from time to time (the “2001 Plan”), the
Amended and Restated Global Stock and Incentive Compensation Plan of Hewitt
Associates, Inc., as amended from time to time (the “Hewitt Plan”) or any other
plan or program of the Company or a Subsidiary.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cash Incentive Award” has the meaning set forth in subsection 8.1.
(h)    “Change in Control” means:
(1)    the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either (i) the then
outstanding ordinary shares of the Company (the “Outstanding Ordinary Shares”)
or (ii) the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”) including by way of a court approved compromise
or arrangement between the Company and its members pursuant to section 895 of
the UK Companies Act 2006; excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition



--------------------------------------------------------------------------------




by the Company, (C) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (3) of this
Section 1(c); provided further, that for purposes of clause (B), if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 30% or more of the Outstanding
Ordinary Shares or 30% or more of the Outstanding Voting Securities by reason of
an acquisition by the Company, and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Ordinary Shares or any additional Outstanding Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;
(2)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;
(3)    the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Ordinary Shares and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 60% of, respectively,
the outstanding shares, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Ordinary Shares and the Outstanding Voting Securities, as the case
may be, (ii) no Person (other than: the Company; any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, 30% or more of the Outstanding
Ordinary Shares or the Outstanding Voting Securities, as the case may be) will
beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of the corporation resulting from such Corporate Transaction
or the combined voting power of the outstanding securities of such corporation
entitled to vote generally in the election of directors and (iii) individuals
who were members of the Incumbent Board will constitute at least a majority of
the members of the board of directors of the corporation resulting from such
Corporate Transaction; or
(4)    the consummation of a plan of complete liquidation or dissolution of the
Company.
Notwithstanding the foregoing, the Reorganization effective April 2, 2012 and
the related transactions on such date, as a result of which the Company became a
public company and the parent corporation of Aon, shall not constitute a Change
in Control.
(i)    “Code” means the United States Internal Revenue Code of 1986, as amended,
and references to any provision of the Code will be deemed to include successor
provisions and regulations.
(j)    “Committee” has the meaning set forth in subsection 4.1.
(k)    “Effective Date” has the meaning set forth in subsection 9.1.



--------------------------------------------------------------------------------




(l)    “Eligible Individual” means any officer, director, or other employee of
the Company or a Subsidiary, consultants, independent contractors or agents of
the Company or a Subsidiary, and persons who are expected to become officers,
employees, directors, consultants, independent contractors or agents of the
Company or a Subsidiary, including in each case, directors who are not employees
of the Company or a Subsidiary.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)    “Expiration Date” has the meaning set forth in subsection 6.9.
(o)    “Fair Market Value” of a Share means, for purposes of Sections 6.1(b),
6.4, 6.6, 8.1, 9.2(a)(iii) as of any date and except as otherwise provided by
the Committee, the closing sale price of a Share as reported on the New York
Stock Exchange Composite Tape (or if the Shares are not traded on the New York
Stock Exchange, the closing sale price on the exchange on which they are traded
or as reported by an applicable automated quotation system) (“Composite Tape”)
on the applicable date or, if no sales of Shares are reported on such date, the
closing sale price of a Share on the date a sale was last reported on the
Composite Tape (or such other exchange or automated quotation system, if
applicable). For purposes of determining the Fair Market Value of Shares that
are sold pursuant to a cashless exercise program, Fair Market Value will be the
price at which such Shares are sold.
(p)    “Full Value Award” has the meaning set forth in subsection 7.1(a).
(q)    “Incentive Stock Option” means an Option that is intended to satisfy the
requirements applicable to an “incentive stock option” described in section 422
of the Code.
(r)    “Non-Qualified Stock Option” means an Option that is not intended to be
an Incentive Stock Option.
(s)    “Option” has the meaning set forth in subsection 6.1(a).
(t)    “Outside Director” means a director of the Company who is not an officer
or employee of the Company or a Subsidiary.
(u)    “Participant” will have the meaning set forth in Section 3.
(v)    “Performance-Based Compensation” will have the meaning set forth in
subsection 7.3.
(w)    “Performance Criteria” means performance targets based on one or more of
the following criteria: (i) revenues or net revenues; (ii) operating profit or
margin; (iii) expenses, operating expenses, marketing and administrative
expense, restructuring expenses, interest expense, tax expense, or other
measures of savings; (iv) operating earnings, earnings before interest, taxes,
depreciation, or amortization, net earnings, earnings per share (basic or
diluted) or other measure of earnings; (v) cash flow, including cash flow from
operations, investing, or financing activities, before or after dividends,
investments, or capital expenditures; (vi) balance sheet performance, including
debt, long or short term, inventory, accounts payable or receivable, working
capital, or shareholders’ equity; (vii)  return on invested capital, sales,
assets, or equity; (viii) share price performance or shareholder return;
(ix) economic value created or added; (x) strategic performance objectives
relating to acquisitions, divestitures, market penetration, geographic
expansion, product development, regulatory or quality performance, or innovation
or research goals. In each case, performance may be measured (A) on an aggregate
or net basis; (B) before or after tax or cumulative effect of accounting
changes; (C) relative to other approved measures, on an aggregate or percentage
basis, over time, or as compared to performance by other companies or groups of
other companies; or (D) by product, product line, business unit or segment, or
geographic unit. The performance targets may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Where
applicable, each of the foregoing performance targets will be determined in
accordance with generally accepted accounting principles and will be subject to
certification by the Committee; provided that the Committee will have the
authority to exclude the impact of charges or benefits for restructuring plans,
discontinued operations, amortization of intangible assets, extraordinary items,
the cumulative effects of tax or accounting principles and other unusual,
non-recurring



--------------------------------------------------------------------------------




adjustments included in as adjusted pre-tax income as disclosed in the financial
results filed with or furnished to the Securities and Exchange Commission.
(x)    “Person” will have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term will not include (i) the Company or any Subsidiary, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of shares of the Company.
(y)    “Plan” means this Aon plc 2011 Incentive Plan, as it may be duly amended
from time to time.
(z)    “SAR” or “Stock Appreciation Right” has the meaning set forth in
subsection 6.1(b).
(aa)    “Share” means a Class A Ordinary Share, $0.01 par value, of the Company.
(bb)    “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which a controlling interest in such entity is
owned, directly or indirectly, by the Company (or by any entity that is a
successor to the Company), and any other business venture designated by the
Committee in which the Company (or any entity that is a successor to the
Company) has, directly or indirectly, a significant interest (whether through
the ownership of securities or otherwise), as determined in the discretion of
the Committee. Notwithstanding the foregoing, in the case of an Incentive Stock
Option or any determination relating to an Incentive Stock Option, “Subsidiary”
means a corporation that is a subsidiary of the Company within the meaning of
section 424(f) of the Code.
(cc)    “Substitute Award” means an Award granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, an award
previously granted, or the right or obligation to make a future award, in all
cases by a company acquired by the Company or any Subsidiary or with which the
Company or a Subsidiary combines.
(dd)    “Termination Date” means the date on which a Participant both ceases to
be an employee of the Company or a Subsidiary and ceases to perform material
services for the Company or a Subsidiary (whether as a director or otherwise),
regardless of the reason for the cessation; provided that a “Termination Date”
will not be considered to have occurred during the period in which the reason
for the cessation of services is a leave of absence approved by the Company or
the Subsidiary which was the recipient of the Participant’s services; and
provided, further that, with respect to an Outside Director, “Termination Date”
means date on which the Outside Director’s service as an Outside Director
terminates for any reason.
SECTION 3
Participation
Subject to the terms and conditions of the Plan, a “Participant” in the Plan is
any Eligible Individual to whom an Award is granted under the Plan. Subject to
the terms and conditions of the Plan, the Committee will determine and
designate, from time to time, from among the Eligible Individuals those persons
who will be granted one or more Awards under the Plan. Subject to the terms and
conditions of the Plan, a Participant may be granted any Award permitted under
the provisions of the Plan and more than one Award may be granted to a
Participant. Except as otherwise agreed by the Company and the Participant, or
except as otherwise provided in the Plan, an Award under the Plan will not
affect any previous Award under the Plan or an award under any other plan
maintained by the Company or any Subsidiary.
SECTION 4
Committee
4.1 Administration By Committee. The authority to control and manage the
operation and administration of the Plan will be vested in the committee
described in subsection 4.2 (the “Committee”) in accordance with this Section 4.
If the Committee does not exist, or for any other reason determined by the
Board, the Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.



--------------------------------------------------------------------------------




4.2 Selection of Committee. So long as the Company is subject to Section 16 of
the Exchange Act, the Committee will be selected by the Board and will consist
of not fewer than two members of the Board or such greater number as may be
required for compliance with Rule 16b-3 issued under the Exchange Act and will
be comprised of persons who are independent for purposes of applicable stock
exchange listing requirements. Any Award granted under the Plan that is intended
to constitute Performance-Based Compensation (including Options and SARs) will
be granted by a Committee consisting solely of two or more “outside directors”
within the meaning of section 162(m) of the Code and applicable regulations;
provided, however, that as of the Effective Date and continuing thereafter
unless and until otherwise specified by the Board, the Committee will be the
Organization & Compensation Committee of the Board.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Awards to Outside Directors, the Committee for purposes of this Section 4
will be the Board.
4.3 Powers of Committee. The authority to manage and control the operation and
administration of the Plan will be vested in the Committee, subject to the
following:
(a)    Subject to the provisions of the Plan (including subsection 4.3(e)), the
Committee will have the authority and discretion to (i) select Eligible
Individuals who will receive Awards under the Plan, (ii) determine the time or
times of receipt of Awards, (iii) determine the types of Awards and the number
of Shares covered by the Awards, (iv) establish the terms, conditions,
performance targets, restrictions, and other provisions of such Awards,
(v) modify the terms of, cancel, or suspend Awards; (vi) reissue or repurchase
Awards, and (vii) accelerate the exercisability or vesting of any Award. In
making such Award determinations, the Committee may take into account the nature
of services rendered by the respective individual, the individual’s present and
potential contribution to the Company’s or a Subsidiary’s success and such other
factors as the Committee deems relevant.
(b)    Subject to the provisions of the Plan, the Committee will have the
authority and discretion to determine the extent to which Awards under the Plan
will be structured to conform to the requirements applicable to
Performance-Based Compensation, and to take such action, establish such
procedures, and impose such restrictions at the time such Awards are granted as
the Committee determines to be necessary or appropriate to conform to such
requirements.
(c)    Subject to the provisions of the Plan, the Committee will have the
authority and discretion to conclusively interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, to determine the
terms and provisions of any agreements made pursuant to the Plan, to remedy any
defect or omission and reconcile any inconsistency in the Plan or any Award, and
to make all other determinations that may be necessary or advisable for the
administration of the Plan including the termination thereof.
(d)    Any interpretation of the Plan by the Committee and any decision made by
it under the Plan is final and binding on all persons.
(e)    Except as otherwise expressly provided in the Plan, where the Committee
is authorized to make a determination with respect to any Award, such
determination will be made at the time the Award is made, except that the
Committee may reserve the authority to have such determination made by the
Committee in the future (but only if such reservation is made at the time the
Award is granted is expressly stated in the Agreement reflecting the Award).
4.4 Delegation by Committee. Except to the extent prohibited by the rules of any
stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it, except that Awards to individuals who are designated as
“officers” under Rule 16a-1(f) of the Exchange Act may be made solely by the
Committee. Any such allocation or delegation may be revoked by the Committee at
any time.
4.5 Information to be Furnished to Committee. The Company will furnish the
Committee such data and information as may be required for it to discharge its
duties. The records of the Company as to an individual’s employment or provision
of services, termination of employment or cessation of the provision of
services, leave of absence, reemployment and compensation will be conclusive on
all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.



--------------------------------------------------------------------------------




4.6 Liability and Indemnification of Committee. No member or authorized delegate
of the Committee will be liable to any person for any action taken or omitted in
connection with the administration of the Plan unless attributable to his own
fraud or willful misconduct; nor will the Company or any Subsidiary be liable to
any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Company or a Subsidiary.
The Committee, the individual members thereof, and persons acting as the
authorized delegates of the Committee under the Plan, will be indemnified by the
Company against any and all liabilities, losses, costs and expenses (including
legal fees and expenses) of whatsoever kind and nature which may be imposed on,
incurred by or asserted against the Committee or its members or authorized
delegates by reason of the performance of a Committee function if the Committee
or its members or authorized delegates did not act dishonestly or in willful
violation of the law or regulation under which such liability, loss, cost or
expense arises. This indemnification will not duplicate but may supplement any
coverage available under any applicable insurance.
SECTION 5
Shares Reserved and Limitations
5.1 Shares and Other Amounts Subject to the Plan. The Shares for which Awards
may be granted under the Plan will be subject to the following:
(a)    The Shares with respect to which Awards may be made under the Plan will
be shares currently authorized but unissued or currently held or subsequently
acquired by the Company as treasury shares, including shares purchased in the
open market or in private transactions.
(b)    Subject to the provisions of subsection 5.2, the number of Shares which
may be issued with respect to Awards under the Plan will be equal to 34 million
Shares (the “Share Pool”). Except as otherwise provided herein, any Shares
subject to an Award under this Plan which for any reason expires or is
forfeited, cancelled, surrendered, or terminated without issuance of Shares will
again be available under the Plan. Shares subject to an Award under the Plan may
not again be made available for issuance under the Plan if such Shares are:
(i) Shares that were subject to a share-settled SAR and were not issued or
delivered upon the net settlement of such SAR; (ii) Shares delivered to or
withheld by the Company to pay the exercise price or the withholding taxes
related to an outstanding Award; and (iii) Shares repurchased on the open market
with the proceeds of an Option exercise.
(c)    Substitute Awards will not reduce the Shares that may be issued under the
Plan or that may be covered by Awards granted to any one Participant during any
calendar year pursuant to subsection 5.1(e) or subsection 5.1(f).
(d)    Except as expressly provided by the terms of this Plan, the issuance by
the Company of shares of any class, or securities convertible into shares of any
class, for cash or property or for labor or services, either upon direct sale,
upon the exercise of rights or warrants to subscribe therefor or upon conversion
of shares or obligations of the Company or any Subsidiary convertible into such
shares or other securities, will not affect, and no adjustment by reason
thereof, will be made with respect to Awards then outstanding hereunder.
(e)    Subject to the following provisions of this subsection 5.1, the maximum
number of Shares that may be delivered to Participants and their Beneficiaries
with respect to Incentive Stock Options under the Plan will be 15 million;
provided, however, that to the extent that shares not delivered must be counted
against this limit as a condition of satisfying the rules applicable to
Incentives Stock Options, such rules will apply to the limit on Incentive Stock
Options granted under the Plan.
(f)    The maximum number of Shares that may be covered by Awards granted to any
one Participant during any one calendar-year period pursuant to this Plan will
be 1,500,000. For purposes of this subsection 5.1(g), if an Option is in tandem
with an SAR, such that the exercise of the Option or SAR with respect to a Share
cancels the tandem SAR or Option right, respectively, with respect to such
share, the tandem Option and SAR rights with respect to each Share will be
counted as covering but one Share for purposes of applying the limitations of
this subsection 5.1(f).
5.2 Adjustments to Shares. In the event there is a change in the capital
structure of the Company as a result of any dividend in specie or sub-division
of shares, recapitalization, issuance of a new class of shares, merger,
consolidation, spin-off or other similar corporate change, or any distribution
to holders of Shares other than regular cash dividends, the



--------------------------------------------------------------------------------




Committee shall make an equitable adjustment (in the manner and form determined
in the Committee’s sole discretion) in the number of Shares and forms of the
Awards authorized to be granted under the Plan, including any limitation imposed
on the number of Ordinary Shares with respect to which an Award may be granted
in the aggregate under the Plan or to any Participant, and make appropriate
adjustments (including exercise price) to any outstanding Awards. No adjustment
may have the effect of reducing the exercise price to less than the par value of
a Share.





--------------------------------------------------------------------------------




SECTION 6
Options and SARS
6.1 Definitions.
(a)    The grant of an “Option” under the Plan entitles the Participant to
purchase Shares at an Exercise Price established by the Committee at the time
the Option is granted. Options granted under this Section 6 may be either
Incentive Stock Options or Non-Qualified Stock Options, as determined in the
discretion of the Committee; provided, however, that Incentive Stock Options may
only be granted to employees of the Company or a Subsidiary. An Option will be
deemed to be a Non-Qualified Stock Option unless it is specifically designated
by the Committee as an Incentive Stock Option.
(b)    A grant of a “stock appreciation right” or “SAR” entitles the Participant
to receive, in cash or Shares (as determined in accordance with the terms of the
Plan), value equal to the excess of: (i) the Fair Market Value of a specified
number of Shares at the time of exercise; over (ii) an Exercise Price
established by the Committee at the time of grant.
(c)    An Option may but need not be in tandem with an SAR, and an SAR may but
need not be in tandem with an Option (in either case, regardless of whether the
original award was granted under this Plan or another plan or arrangement). If
an Option is in tandem with an SAR, the Exercise Price of both the Option and
SAR will be the same, and the exercise of the Option or SAR with respect to a
Share will cancel the corresponding tandem SAR or Option right with respect to
such share.
6.2 Eligibility. The Committee will designate the Participants to whom Options
or SARs are to be granted under this Section 6 and will determine the number of
Shares subject to each such Option or SAR and the other terms and conditions
thereof, not inconsistent with the Plan.
6.3 Limits on Incentive Stock Options. If the Committee grants Incentive Stock
Options, then to the extent that the aggregate fair market value of Shares with
respect to which Incentive Stock Options are exercisable for the first time by
any individual during any calendar year (under all plans of the Company or a
Subsidiary) exceeds $100,000, such Options will be treated as Non-Qualified
Stock Options to the extent required by section 422 of the Code.
6.4 Exercise Price. The “Exercise Price” of an Option or SAR will be established
by the Committee at the time the Option or SAR is granted; provided, however, in
no event will such price be less than 100% of the Fair Market Value of a Share
on such date or, in the case of an Option to subscribe unissued Shares, the par
value of a Share on such date.
6.5 Exercise/Vesting. Except as otherwise expressly provided in the Plan, an
Option or SAR granted under the Plan will be exercisable in accordance with the
following:
(a)    An Option or SAR granted under this Section 6 will be exercised, in whole
or in part (but with respect to whole Shares only) by giving notice to the
Company or its designee prior to the Expiration Date applicable thereto. Such
notice will specify the number of Shares being exercised and such other
information as may be required by the Committee or its designee.
(b)    No Option or SAR may be exercised prior to the date on which it is
exercisable (or vested) or after the Expiration Date.
(c)    The terms and conditions relating to exercise and vesting of an Option or
SAR will be established by the Committee to the extent not inconsistent with the
Plan, and may include, without limitation, conditions relating to completion of
a specified period of service, achievement of performance standards prior to
exercise or the achievement of Share ownership objectives by the Participant.
Notwithstanding the foregoing, in no event will an Option or SAR granted to any
employee become exercisable or vested prior to the first anniversary of the date
on which it is granted (subject to acceleration of exercisability and vesting,
to the extent permitted by, and subject to such terms and conditions determined
by the Committee, in the event of the Participant’s death, disability,
retirement, or involuntary termination or in connection with a change in
control).



--------------------------------------------------------------------------------




6.6 Method of Exercise; Payment of Exercise Price. A Participant may exercise an
Option (i) by giving notice to the Committee or its designee specifying the
number of whole Shares to be purchased and accompanying such notice with payment
therefor in full or an appropriate undertaking to make such payment, and without
any extension of credit, either (A) in cash, (B) except as may be prohibited by
applicable law, by delivery (either actual delivery or by attestation procedures
established by the Committee or its designee) to the Committee or its designee
of previously owned whole Shares having a Fair Market Value, determined as of
the date immediately preceding the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (C) except as may be
prohibited by applicable law, authorizing the Committee to withhold whole Shares
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, provided that the Committee determines that such withholding of
Shares does not cause the Company to recognize an increased compensation expense
under applicable accounting principles, (D) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom the
Participant has submitted an irrevocable notice of exercise or (E) a combination
of (A), (B) and (C) and (ii) by executing such documents as the Committee may
reasonably request. Any fraction of a Share which would be required to pay such
purchase price will be disregarded and the remaining amount due will be adjusted
through the federal tax withholding mechanism. No Shares will be issued and no
certification representing Ordianry Shares will be delivered until the full
purchase price therefor and any withholding taxes thereon, as described in
Section 9.5, have been paid or an appropriate undertaking to make such payments
has been given to the Company.
6.7 Post-Exercise Limitations. The Committee, in its discretion, may provide in
an Award such restrictions on Shares acquired pursuant to the exercise of an
Option as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, Share ownership by the Participant and such other
factors as the Committee determines to be appropriate.
6.8 No Repricing. Except for adjustments pursuant to subsection 5.2 (Adjustments
to Shares) or reductions of the Exercise Price approved by the Company’s
shareholders, the Exercise Price for any outstanding Option or SAR may not be
decreased after the date of grant nor may an outstanding Option or SAR granted
under the Plan be surrendered to the Company as consideration for the grant of a
new Award, cash, or replacement Option or SAR with a lower exercise price. In
addition, no repricing of an Option or SAR will be permitted without the
approval of the Company’s shareholders if such approval is required under the
rules of any stock exchange on which Shares are listed; provided, however, that
the foregoing prohibition shall not apply to the actions permitted under
subsection 9.2 (Change in Control).
6.9 Expiration Date. The “Expiration Date” with respect to an Option or SAR
means the date established as the Expiration Date by the Committee at the time
of the grant; provided, however, that in no event will the Expiration Date of an
Option or SAR be later than the date that is ten years after the date on which
the Option or SAR is granted (or such shorter period required by law or the
rules of any stock exchange).
SECTION 7
Full Value Awards
7.1 Definitions.
(a)    A “Full Value Award” is a grant of one or more Shares or a right to
receive one or more Shares in the future (including restricted shares,
restricted share units, deferred shares, deferred share units, performance
shares and performance share units), with such grant subject to one or more of
the following, as determined by the Committee:
(i)    The grant may be in consideration of a Participant’s previously performed
services, or surrender of other compensation that may be due.
(ii)    The grant may be contingent on the achievement of performance or other
objectives during a specified period.
(iii)    The grant may be subject to a risk of forfeiture or other restrictions
that will lapse upon the achievement of one or more goals relating to completion
of service by the Participant or achievement of performance or other objectives.



--------------------------------------------------------------------------------




(iv)    The grant may also be subject to such other conditions, restrictions and
contingencies, as determined by the Committee, including provisions relating to
dividend or dividend equivalent rights and deferred payment or settlement.
7.2 Special Vesting Rules. If an employee’s right to become vested in a Full
Value Award is conditioned on the completion of a specified period of service
with the Company or one or more Subsidiaries, without achievement of performance
targets or other performance objectives (whether or not related to performance
measures) being required as a condition of vesting, and without it being granted
in lieu of other compensation, then the required period of service for full
vesting will be not less than one year (subject, to the extent provided by, and
subject to such terms and conditions determined by, the Committee, to prorated
vesting over the course of such one-year period and to acceleration of vesting
in the event of the Participant’s death, disability, involuntary termination or
otherwise in connection with a change in control, or retirement). The foregoing
requirements will not apply to (a) grants made to newly eligible Participants to
replace awards from a prior employer and (b) grants that are a form of payment
of earned performance awards or other incentive compensation.
7.3 Performance-Based Full Value Awards. Any Full Value Award granted to any
Participant may constitute “Performance-Based Compensation” within the meaning
of section 162(m) of the Code and regulations thereunder. If any such award is
intended to satisfy the requirements for Performance-Based Compensation under
section 162(m) of the Code, then to the extent required by section 162(m), any
Full Value Award so designated will be conditioned on the achievement of one or
more performance targets as determined by the Committee and the following
additional requirements will apply:
(a)    The performance targets established for the performance period
established by the Committee will be objective (as that term is described in
regulations and other guidance under section 162(m) of the Code), and will be
established in writing by the Committee not later than 90 days after the
beginning of the performance period (but in no event after 25% of the
performance period has elapsed), and while the outcome as to the performance
targets is substantially uncertain. The performance targets established by the
Committee will be based on one or more of the Performance Criteria.
(b)    A Participant otherwise entitled to receive a Full Value Award for any
performance period will not receive a settlement or payment of the Award until
the Committee has determined that the applicable performance target(s) have been
attained. To the extent that the Committee exercises discretion in making the
determination required by this subsection 7.3(b), such exercise of discretion
may not result in an increase in the amount of the payment unless such
discretion is exercised pursuant to Section 9.2 hereof.
(c)    Except as otherwise provided by the Committee, if a Participant’s
Termination Date occurs because of death or disability, the Participant’s Full
Value Award will become vested without regard to whether the Full Value Award
would be Performance-Based Compensation.
Nothing in this Section 7 will preclude the Committee from granting Full Value
Awards under the Plan or the Committee, the Company or any Subsidiary from
granting any cash incentive awards outside of the Plan that are not intended to
be Performance-Based Compensation; provided, however, that to the extent that
the provisions of this Section 7 reflect the requirements applicable to
Performance-Based Compensation, such provisions will not apply to the portion of
the Award, if any, that is not intended to constitute Performance-Based
Compensation.
SECTION 8
Cash Incentive Awards
8.1 Grant of Cash Incentive Awards. Subject to the terms of the Plan, the
Committee may grant to a Participant the right to receive a payment in cash (or,
in the discretion of the Committee, in Shares equivalent in value to the cash
otherwise payable) at any time and from time to time, as determined by the
Committee (“Cash Incentive Award”). Each Cash Incentive Award will have a value
as determined by the Committee, and the Committee may subject an Award to
Performance Criteria or any other conditions, restrictions or contingencies, as
determined in the Committee’s discretion. Payment of earned Cash Incentive
Awards will be as determined by the Committee and evidenced in the Award
Agreement. Subject to the terms of the Plan, the Committee, in its sole
discretion, may pay earned Cash Incentive Awards in the form of cash or Shares
(or in a combination thereof) that have an aggregate Fair Market Value equal to
the value of the earned Award. The determination of the Committee with respect
to the time and form of payout of such Awards will be set forth in the Award
Agreement pertaining to the grant of the Award.



--------------------------------------------------------------------------------




8.2 Performance-Based Cash Incentive Awards. Any Cash Incentive Award granted to
any Participant may constitute “Performance-Based Compensation” within the
meaning of section 162(m) of the Code and regulations thereunder. If any such
award is intended to satisfy the requirements for Performance-Based Compensation
under section 162(m) of the Code, then to the extent required by section 162(m),
any Cash Incentive Award so designated will be conditioned on the achievement of
one or more performance targets as determined by the Committee and the following
additional requirements will apply:
(a)    The performance targets established for the performance period
established by the Committee will be objective (as that term is described in
regulations under section 162(m) of the Code), and will be established in
writing by the Committee not later than 90 days after the beginning of the
performance period (but in no event after 25% of the performance period has
elapsed), and while the outcome as to the performance targets is substantially
uncertain. The performance targets established by the Committee will be based on
one or more of the Performance Criteria.
(b)    A Participant otherwise entitled to receive a Cash Incentive Award for
any performance period will not receive a settlement or payment of the Award
until the Committee has determined that the applicable performance target(s)
have been attained. To the extent that the Committee exercises discretion in
making the determination required by this subsection 8.2, such exercise of
discretion may not result in an increase in the amount of the payment, unless
such discretion is exercised pursuant to Section 9.2 hereof.
(c)    Except as otherwise provided by the Committee, if a Participant’s
Termination Date occurs because of death or disability, the Participant’s Cash
Incentive Award will become vested without regard to whether the Cash Incentive
Award would be Performance-Based Compensation.
(d)    The maximum amount payable pursuant to a Cash Incentive Award to any
Participant in any calendar year is $10,000,000.
Nothing in this Section 8 will preclude the Committee from granting Cash
Incentive Awards under the Plan or the Committee, the Company or any Subsidiary
from granting any cash incentive awards outside of the Plan that are not
intended to be Performance-Based Compensation; provided, however, that to the
extent that the provisions of this Section 8 reflect the requirements applicable
to Performance-Based Compensation, such provisions will not apply to any Cash
Incentive Award that is not intended to constitute Performance-Based
Compensation. Except as otherwise provided in the applicable program or
arrangement, distribution of any Cash Incentive Awards by the Company or a
Subsidiary for a performance period ending in a calendar year will be made to
the Participant not later than March 15 of the following calendar year.
SECTION 9
Operation and Administration
9.1 Effective Date and Duration. The Plan will be effective as of March 18,
2011, the date it was adopted by Aon’s Board of Directors (the “Effective
Date”). The Plan will be unlimited in duration and, in the event of Plan
termination, will remain in effect as long as any Awards awarded under it are
outstanding and not fully vested; provided, however, that no new Awards will be
made under the Plan on or after the tenth anniversary of the Effective Date.
9.2 Change in Control. (a) Notwithstanding any provision of this Plan or Award
agreement, in the event of a Change in Control, the Board (as constituted prior
to such Change in Control) may, in its discretion:
(i)    require that (A) some or all outstanding Options and SARs will
immediately become exercisable in full or in part, (B) the vesting period
applicable to some or all outstanding restricted shares and restricted share
units will lapse in full or in part, (C) the performance period applicable to
some or all outstanding Awards will lapse in full or in part, and (D) the
performance targets applicable to some or all outstanding Awards will be deemed
to be satisfied at the target, maximum or any other level;
(ii)    require that shares of common stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change in Control, or
a parent corporation thereof, be substituted for some or all of the Shares
subject to an outstanding Award, with an appropriate and equitable adjustment to
such Award as determined by the Board in accordance with Section 5.2;



--------------------------------------------------------------------------------




(iii)    require outstanding Awards, in whole or in part, to be surrendered to
the Company by the holder, and to be immediately cancelled by the Company, and
to provide for the holder to receive (A) a cash payment in an amount equal to
(x) in the case of an Option or a SAR, the number of Shares then subject to the
portion of such Option or SAR surrendered, to the extent such Option or SAR is
then exercisable or becomes exercisable pursuant to Section 6.5 above,
multiplied by the excess, if any, of the Fair Market Value of a Share as of the
date of the Change in Control, over the purchase price or base price per Share
subject to such Option or SAR, (y) in the case of restricted shares or
restricted stock units, the number of Shares then subject to the portion of such
Award surrendered, to the extent the vesting period and performance period, if
any, on such Award have lapsed or will lapse pursuant to Section 7.2 above and
to the extent that the performance targets, if any, have been satisfied or are
deemed satisfied pursuant to Sections 7.2 or 7.3 above, multiplied by the Fair
Market Value of a Share as of the date of the Change in Control, and (z) in the
case of performance shares and performance share units, the Fair Market Value of
the Shares then subject to the portion of such Award surrendered, to the extent
the performance period applicable to such Award has lapsed or will lapse
pursuant to Section 7.3 above and to the extent the performance targets
applicable to such Award have been satisfied or are deemed satisfied pursuant to
Section 7.3 above; (B) shares of common stock of the corporation resulting from
or succeeding to the business of the Company pursuant to such Change in Control,
or a parent corporation thereof, having a fair market value not less than the
amount determined under clause (A) above; or (C) a combination of the payment of
cash pursuant to clause (A) above and the issuance of shares pursuant to
Clause (B) above; and/or
(iv)    take such other action as the Board deems appropriate, in its sole
discretion.
9.3 Special Director Provisions. Notwithstanding any other provision of the Plan
to the contrary, unless otherwise provided by the Board, awards to non-employee
directors will be made in accordance with the terms of the Aon Corporation
Non-Employee Directors’ Deferred Stock Unit Plan, as amended, and all such
awards will be deemed to be made under the Plan.
9.4 Limit on Distribution. Distribution of Shares or other amounts under the
Plan will be subject to the following:
(a)    Notwithstanding any other provision of the Plan, the Company will have no
liability to deliver any Shares under the Plan or make any other distribution of
benefits under the Plan unless such delivery or distribution would comply with
all applicable laws and the applicable requirements of any securities exchange
or similar entity.
(b)    In the case of a Participant who is subject to Section 16(a) and 16(b) of
the Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Award to such Participant, or any feature of any such Award,
as the Committee, in its sole discretion, deems necessary or desirable to comply
with Section 16(a) or 16(b) and the rules and regulations thereunder or to
obtain any exemption therefrom.
(c)    To the extent that the Plan provides for issuance of certificates to
reflect the transfer of Shares, the transfer of such Shares may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.
9.5 Withholding. All Awards and other payments under the Plan are subject to
withholding of all applicable taxes and employee social security contributions,
which withholding obligations may be satisfied, with the consent of the
Committee, through the surrender of Shares which the Participant already owns or
to which a Participant is otherwise entitled under the Plan; provided, however,
with the consent of the Committee, previously-owned Shares that have been held
by the Participant or Shares to which the Participant is entitled under the Plan
may only be used to satisfy the tax withholding required by applicable law (or
such other rates that will not have a negative accounting impact).
9.6 Transferability. Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, to the extent provided by the Committee, pursuant to a qualified domestic
relations order (within the meaning of the Code and applicable rules
thereunder). To the extent that the Participant who receives an Award under the
Plan has the right to exercise such Award, the Award may be exercised during the
lifetime of the Participant only by the Participant. Notwithstanding the
foregoing provisions of this subsection 9.6, the Committee may permit Awards
under the Plan to be transferred to or for the benefit of the Participant’s
family (including, without limitation, to a trust or partnership for the benefit
of a Participant’s family), subject to such procedures as the Committee may
establish. In no event will an Incentive Stock Option be transferable to the
extent that such transferability would violate the requirements applicable to
such option under section 422 of the Code.
9.7 Notices. Any notice or document required to be filed with the Committee or
the Company under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Committee, in care of the Company, or
the



--------------------------------------------------------------------------------




Company at its principal executive offices. The Committee may, by advance
written notice to affected persons, revise such notice procedure from time to
time. Any notice required under the Plan (other than a notice of election) may
be waived by the person entitled to notice.
9.8 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
will be in writing filed with the Committee at such times, in such form, and
subject to such restrictions and limitations, not inconsistent with the terms of
the Plan, as the Committee requires.
9.9 Agreement With the Company or Subsidiary. At the time of an Award to a
Participant under the Plan, the Committee may require a Participant to enter
into an agreement with the Company or the Subsidiary, as applicable (the
“Agreement”), in a form specified by the Committee, agreeing to the terms and
conditions of the Plan and to such additional terms and conditions, not
inconsistent with the Plan, as the Committee may, in its sole discretion,
prescribe.
9.10 Limitation of Implied Rights.
(a)    Neither a Participant nor any other person will, by reason of the Plan,
acquire any right in or title to any assets, funds or property of the Company
whatsoever, including without limitation, any specific funds, assets, or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant will have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Company. Nothing contained in the Plan constitutes a guarantee
by the Company or any Subsidiary that the assets of such companies will be
sufficient to pay any benefits to any person.
(b)    The Plan does not constitute a contract of employment or continued
service, and selection as a Participant will not give any employee the right to
be retained in the employ or service of the Company or a Subsidiary, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan. Except as otherwise provided
in the Plan, no Award under the Plan will confer upon the holder thereof any
right as a shareholder of the Company prior to the date on which he fulfills all
service requirements and other conditions for receipt of such rights and Shares
are registered in his name. Without limiting the generality of the foregoing, to
the extent permitted or required by law, as determined by the Committee,
Participants holding restricted shares granted under the Plan may be granted the
right to exercise full voting rights with respect to those restricted shares
during the vesting period. A Participant will have no voting rights with respect
to any restricted share units granted hereunder.
(c)    During the vesting period, Participants holding restricted shares,
restricted share units, performance Shares or performance share units granted
hereunder may, if the Committee so determines, be credited with dividends paid
with respect to the underlying Shares or dividend equivalents while they are so
held in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including,
but not limited to, cash or Shares.
9.11 Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award will be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but are not limited
to, termination of employment for cause, violation of material Company,
Affiliate or Subsidiary policy, breach of noncompetition, non-solicitation or
confidentiality provisions that apply to the Participant, a determination that
the payment of the Award was based on an incorrect determination that financial
or other criteria were met or other conduct by the Participant that is
detrimental to the business or reputation of the Company, its Affiliates or the
Subsidiaries.
9.12 Clawback Policy. Any compensation earned or paid pursuant to this Plan is
subject to forfeiture, recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law
or such approval by shareholders as may be required by applicable law.
9.13 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.



--------------------------------------------------------------------------------




9.14 Action by the Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary will be by resolution of its board of
directors or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board or (except
to the extent prohibited by applicable law or the rules of any stock exchange)
by a duly authorized officer of the Company.
9.15 Gender and Number. Where the context allows, words in any gender include
any other gender, words in the singular include the plural and the plural
includes the singular, and the term “or” also means “and/or” and the term
“including” means “including but not limited to”.
9.16 Applicable Law. The provisions of the Plan will be construed in accordance
with the laws of the State of Delaware, without giving effect to choice of law
principles.
9.17 Foreign Participants. Notwithstanding any other provision of the Plan to
the contrary, the Committee may grant Awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which the Company or a Subsidiary
operates or has employees.
9.18 Construction. If any provision of the Plan or any Award agreement relating
to an award intended to satisfy the requirements for Performance-Based
Compensation under section 162(m) of the Code does not comply or is inconsistent
with such requirements of section 162(m) of the Code, such provision will be
construed or deemed amended to the extent necessary to conform to such
requirements.
SECTION 10
Amendment and Termination
The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Agreement, provided that no amendment or termination
may, in the absence of written consent to the change by the affected Participant
(or, if the Participant is not then living and if applicable, the Beneficiary),
adversely affect the rights of any Participant or, if applicable, Beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to subsection 5.2 will not be subject to the foregoing
limitations of this Section 10; and further provided no amendment will be made
to the provisions of subsection 6.8 (relating to Option and SAR repricing)
without the approval of the Company’s shareholders; and provided further, that
no other amendment will be made to the Plan without the approval of the
Company’s shareholders if the approval of the Company’s shareholders of such
amendment is required by law or the rules of any stock exchange on which Shares
are listed.
SECTION 11
Section 409A of the Code
11.1 Intent to Comply with Section 409A of the Code. Notwithstanding anything in
this Plan to the contrary (for purposes of this section, “Plan” includes all
Awards under the Plan), the Plan will be construed, administered or deemed
amended as necessary to comply with the requirements of Section 409A of the Code
to avoid taxation under Section 409A(a)(1) of the Code to the extent subject to
Section 409A of the Code. The Committee, in its sole discretion, will determine
the requirements of Section 409A of the Code applicable to the Plan and will
interpret the terms of the Plan consistently therewith. Under no circumstances,
however, will the Company or any Subsidiary or Affiliate or any of its
employees, officers, directors, service providers or agents have any liability
to any person for any taxes, penalties or interest due on amounts paid or
payable under the Plan, including any taxes, penalties or interest imposed under
Section 409A of the Code. Any payments to Award holders pursuant to this Plan
are also intended to be exempt from Section 409A of the Code to the maximum
extent possible, first, to the extent such payments are scheduled to be paid and
are in fact paid during the short-term deferral period, as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and then, if applicable, under
the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii), and for this purpose each payment will be considered a
separate payment such that the determination of whether a payment qualifies as a
short-term deferral will be made without regard to whether other payments so
qualify and the determination of whether a payment qualifies under the
separation pay exemption will be made without regard to any payments which
qualify as short-term deferrals. To the extent any amounts under this Plan are
payable by reference to an Award holder’s “termination of employment,” such term
will be deemed to refer to the Award holder’s “separation from service,” within
the meaning of Section 409A of the Code. Notwithstanding any other provision in
this Plan, if an Award holder is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Award holder’s separation from
service, then to the extent any amount payable under this Plan



--------------------------------------------------------------------------------




(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon the Award holder’s
separation from service and (iii) under the terms of this Plan would be payable
prior to the six-month anniversary of the Award holder’s separation from
service, such payment will be delayed until the earlier to occur of (a) the
six-month anniversary of the separation from service or (b) the date of the
Award holder’s death.
11.2 Prohibition on Acceleration of Payments. The time or schedule of any
settlement or amount scheduled to be paid pursuant to the terms of the Plan or
any Agreement may not be accelerated except as otherwise permitted under Code
Section 409A and the guidance and Treasury regulations issued thereunder.



